Order filed July 28, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00261-CV
                                ____________

                         RONALD WILSON, Appellant

                                         V.

             NEW RESIDENTIAL MORTGAGE, LLC, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-10700


                                     ORDER
      The notice of appeal in this case was filed April 6, 2022. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On July 6, 2022, this court notified appellant
that the appeal was subject to dismissal unless appellant filed a response with proof
of payment for the record. No response was filed. Therefore, the court issues the
following order.
      Appellant is ordered to demonstrate to this court within ten (10) days of the
date of this order arrangements have been made to pay for the clerk’s record. See
Tex. R. App. P. 35.3(c). If appellant fails to do so, the appeal is subject to dismissal
without further notice for want of prosecution. See Tex. R. App. P. 37.3(b).



                                   PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Wilson.